DETAILED ACTION
This communication is in regards to applicant’s reply filed under 37 C.F.R §1.111 in response to a non-final office action.  Claims 21, 23 – 32, 34 - 40 are amended; Claims 22, 33 are cancelled; No Claims are added.  Claims 21, 23 – 32, 34 - 40 are currently pending and subject to examination.

Response to Arguments
Applicant's arguments filed in the remarks dated 04/27/2022 have been fully considered but they are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21, 23 – 32, 34 - 40 are rejected under 35 U.S.C. 103 as being unpatentable over Lundqvist et al. (US 20180242191 A1) in view of Sabella et al. (US 20180183855 A1).

Regarding claim 21, Lundqvist et al. discloses a method (Lundqvist et al., FIG. 8) comprising: 
transmitting to an information service (Lundqvist et al., FIG. 7a, network/RNIS device 120), measurement configuration information (Lundqvist et al., [0143] the sending device/MEC server can be configured to send a subscription request SSR to the network/RNIS device; [0151] a scheduler and/or sending device/MEC server entity send a subscription request to the network device, which can be an information server of a mobile operator network) including at least one of: 
a measurement duration, a random interval, a channel number or reporting condition information (Lundqvist et al., [0143] the subscription request SSR includes a request to send a predicted congestion level Cpred and a predicted radio channel quality Qpred associated to a data flow for a specified prediction time period; [0151] the subscription request includes a request to send the predicted congestion level and the predicted radio channel quality associated to a data flow to the scheduler for a specified prediction time period/horizon); 
receiving, from the information service, an indication of a measurement configuration corresponding to the measurement configuration information (Lundqvist et al., [0152] the processor checks that the scheduler and/or sending device/MEC server is authorized to subscribe to the predictive information and responds with a message indicating a positive or negative response, and also indicating details about the predicted information it can provide); 
transmitting to the information service, a request for access point (AP) information (APinfo) (Lundqvist et al., [0152] the processor of the network/RNIS device can further be configured to receive the subscription request associated with the data flow, including a flow identification information/flow ID); and 
receiving from the information service, the APinfo in response to the request (Lundqvist et al., [0143] the network/RNIS device is configured to send the predicted congestion level Cpred and the predicted radio channel quality Qpred to the at least one scheduler/MEC server in a network information message SNI; in relation to [0153] the processor of the network/RNIS device is further configured to also send out an information request to the network nodes that can provide relevant channel and congestion information), 
wherein the APinfo is in accordance with the measurement configuration (Lundqvist et al., [0155] the network/RNIS device will process and/or rearrange the information received in the network node messages before sending the information to the scheduler).
Lundqvist et al. does not expressly disclose the information service is a wireless local area network (WLAN) information service.
Sabella et al., for example from an analogous field of endeavor (Sabella et al., FIG. 2; [0060] a system may include multiple UEs, multiple APs belonging to different RATs, such as a WiFi AP and Access Nodes (ANs), multiple mobile edge host (MEHs), multiple MEC platform managers, and a MEC orchestrator (MEC-O); each MEH includes one or more MEC applications, MEC platform, MEC data plane entity, and Radio Network Information (RNI) Application Programming Interface (API)) discloses a wireless local area network (WLAN) information service (Sabella et al., FIG. 2, RNI API 340; [0064] the RNI API may allow a service consumer to obtain Radio Network Information Service (RNIS), where the service consumers (MEC applications and MEC platforms) may communicate with the RNIS over the RNI API to obtain contextual information from a corresponding radio access network).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a wireless local area network (WLAN) information service as taught by Sabella et al. with the system of Lundqvist et al. in order to support query and subscription based mechanisms (Sabella et al., [0064]).

Regarding claim 23, Lundqvist et al. - Sabella et al. disclose the APinfo comprises channel load information (Lundqvist et al., [0148] the predicted congestion level can be provided by a one or more of the network nodes and the predicted radio channel quality can be provided by a wireless access node, where the network node has then collected information about network load, congestion) corresponding to one or more APs (Sabella et al., [0066] the MEC entity may collect characteristics of the different APs and RATs, including channel state and backhaul state).  The motivation is the same as in claim 1.

Regarding claim 24, Lundqvist et al. - Sabella et al. disclose receiving from the WLAN information service, information corresponding to other STAs (Lundqvist et al., [0148] the processor of the network device/ RNIS can be configured to determine the predicted congestion levels Cpred and the predicted radio channel qualities Qpred for each one of the two or more receiving devices/STA’s, where the predicted congestion levels and radio channel qualities can be sent to the scheduler/MEC server).

Regarding claim 25, Lundqvist et al. - Sabella et al. disclose receiving from the WLAN information service, mobility information (Lundqvist et al., [0148] the predicted congestion level can be provided by a one or more of the network nodes and the predicted radio channel quality can be provided by a wireless access node, where the network node has collected information about radio channel quality, radio environment maps, user mobility and/or flow admission from multiple network nodes) concerning end users associated with an IEEE 802.11 network (Sabella et al., [0050] the UEs are configured to access an access point (AP) via respective connections comprising a local wireless connection, such as a connection consistent with any IEEE 802.11 protocol, in relation to [0079] the location information may include, inter alia, the location of specific UEs currently served by the radio node(s) associated with the mobile edge host, information about the location of all UEs currently served by the radio node(s) associated with the mobile edge host).  The motivation is the same as in claim 1.

Regarding claim 26, Lundqvist et al. - Sabella et al. disclose receiving from the WLAN information service (Lundqvist et al., [0169] changes in the channel quality can be predicted if the access network is aware that the source and target access nodes for a handover provide significantly different channel qualities and the mobility management in the radio access network, handover algorithm for an eNB and/or a radio network controller, can provide input to the prediction), information on available access points for handover of a station (STA) (Sabella et al., [0079] the location information may include, inter alia, information about the location of all radio nodes currently associated with the mobile edge host, and/or the like and the location information may be in the form of a geolocation, a Global Navigation Satellite Service (GNSS) coordinate, a Cell identity (ID), and/or the like).  The motivation is the same as in claim 1.

Regarding claim 27, Lundqvist et al. - Sabella et al. disclose the method is performed by a mobile edge computing (MEC) application (APP) (MEC APP) (Lundqvist et al., [0141] the sending device can be an application server included in a virtual machine of a mobile edge computing (MEC) server in the access network).

Regarding claim 28, Lundqvist et al. discloses a device (Lundqvist et al., FIG. 7a, sending device/MEC server 510) comprising: 
a transmitter configured to transmit (Lundqvist et al., [0143] a sending device/MEC server that can send a request inherently comprises a transmitter), to an information service (Lundqvist et al., FIG. 7a, RNIS device 120), measurement configuration information (Lundqvist et al., [0143] the sending device/MEC server can be configured to send a subscription request SSR to the network/RNIS device; [0151] a scheduler and/or sending device entity send a subscription request to the network device, which can be an information server of a mobile operator network) including at least one of: a measurement duration, a random interval, a channel number or reporting condition information (Lundqvist et al., [0143] the subscription request SSR includes a request to send a predicted congestion level Cpred and a predicted radio channel quality Qpred associated to a data flow for a specified prediction time period; [0151] the subscription request includes a request to send the predicted congestion level and the predicted radio channel quality associated to a data flow to the scheduler for a specified prediction time period/horizon); 
a receiver configured to receive (Lundqvist et al., [0152] a sending device/MEC server that can receive a response to a request inherently comprises a receiver), from the information service, an indication of a measurement configuration corresponding to the measurement configuration information (Lundqvist et al., [0152] the processor checks that the scheduler and/or sending device is authorized to subscribe to the predictive information and responds with a message indicating a positive or negative response, and also indicating details about the predicted information it can provide); 
the transmitter configured to transmit to the information service, a request for information (Lundqvist et al., [0152] the processor of the network/RNIS device can further be configured to receive the subscription request associated with the data flow, including a flow identification information/flow ID); and 
a receiver configured to receive, from the information service, the requested information, in response to the request (Lundqvist et al., [0143] the network/RNIS device is configured to send the predicted congestion level Cpred and the predicted radio channel quality Qpred to the at least one scheduler/MEC server in a network information message SNI; in relation to [0153] the processor of the network/RNIS device is further configured to also send out an information request to the network nodes that can provide relevant channel and congestion information), wherein the information is in accordance with the measurement configuration (Lundqvist et al., [0155] the network/RNIS device will process and/or rearrange the information received in the network node messages before sending the information to the scheduler).
Lundqvist et al. does not expressly disclose the information service is a wireless local area network (WLAN) information service.
Sabella et al., for example from an analogous field of endeavor (Sabella et al., FIG. 2; [0060] a system may include multiple UEs, multiple APs belonging to different RATs, such as a WiFi AP and Access Nodes (Ans), multiple mobile edge host (MEHs), multiple MEC platform managers, and a MEC orchestrator (MEC-O); each MEH includes one or more MEC applications, MEC platform, MEC data plane entity, and Radio Network Information (RNI) Application Programming Interface (API)) discloses a wireless local area network (WLAN) information service (Sabella et al., FIG. 2, RNI API 340; [0064] the RNI API may allow a service consumer to obtain Radio Network Information Service (RNIS), where the service consumers (MEC applications and MEC platforms) may communicate with the RNIS over the RNI API to obtain contextual information from a corresponding radio access network).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a wireless local area network (WLAN) information service as taught by Sabella et al. with the system of Lundqvist et al. in order to support query and subscription based mechanisms (Sabella et al., [0064]).

Regarding claim 29, Lundqvist et al. - Sabella et al. disclose the requested information comprises station (STA) information (Lundqvist et al., [0148] the processor of the network device/ RNIS can be configured to determine the predicted congestion levels Cpred and the predicted radio channel qualities Qpred for each one of the two or more receiving devices/STA’s, where the predicted congestion levels and radio channel qualities can be sent to the scheduler/MEC server).

Regarding claim 30, Lundqvist et al. - Sabella et al. disclose the requested information comprises access point (AP) information (APinfo) (Sabella et al., [0066] the MEC entity may collect characteristics of the different APs and RATs, including channel state and backhaul state).  The motivation is the same as in claim 28. 

Regarding claim 31, Lundqvist et al. - Sabella et al. disclose the APinfo comprises a time stamp (Lundqvist et al., [0148] the network information message SNI may also include timing information [time stamp] that indicates the start of the prediction time periods for each data flow).

Regarding claim 32, Lundqvist et al. - Sabella et al. disclose the APinfo comprises an information element indicating a channel load (Lundqvist et al., [0148] the predicted congestion level can be provided by a one or more of the network nodes and the predicted radio channel quality can be provided by a wireless access node, where the network node has then collected information about network load, congestion).

Regarding claim 34, Lundqvist et al. - Sabella et al. disclose the measurement configuration information (Lundqvist et al., [0184] the subscription request message can comprise a user ID, a flow ID, and a description of the preferred time horizon, in relation to [0178] the flow identification information may be an Internet Protocol version 6 (IPv6) data flow label) is transmitted in a hypertext transfer protocol (HTTP) message (Sabella et al., [0064] the various messages communicated via the RNI API may be in Extensive Markup Language (XML), JavaScript Object Notation (JSON), Protocol Buffers (Protobuf), or some other suitable format).  The motivation is the same as in claim 28. 

Regarding claim 35, Lundqvist et al. discloses a method (Lundqvist et al., FIG. 8) comprising: 
transmitting to an information service Lundqvist et al., FIG. 7a, RNIS device 120), a hypertext transfer protocol (HTTP) message (Lundqvist et al., [0184] the subscription request message can comprise a user ID, a flow ID, and a description of the preferred time horizon, in relation to [0178] the flow identification information may be an Internet Protocol version 6 (IPv6) data flow label) comprising measurement configuration information (Lundqvist et al., [0143] the sending device/MEC server can be configured to send a subscription request SSR to the network/RNIS device; [0151] a scheduler and/or sending device entity send a subscription request to the network device, which can be an information server of a mobile operator network); and 
receiving, from the information service, an indication of a measurement configuration corresponding to the measurement configuration information (Lundqvist et al., [0152] the processor checks that the scheduler and/or sending device is authorized to subscribe to the predictive information and responds with a message indicating a positive or negative response, and also indicating details about the predicted information it can provide). 
Lundqvist et al. does not expressly disclose the information service is a wireless local area network (WLAN) information service.
Sabella et al., for example from an analogous field of endeavor (Sabella et al., FIG. 2; [0060] a system may include multiple UEs, multiple APs belonging to different RATs, such as a WiFi AP and Access Nodes (Ans), multiple mobile edge host (MEHs), multiple MEC platform managers, and a MEC orchestrator (MEC-O); each MEH includes one or more MEC applications, MEC platform, MEC data plane entity, and Radio Network Information (RNI) Application Programming Interface (API)) discloses a wireless local area network (WLAN) information service (Sabella et al., FIG. 2, RNI API 340; [0064] the RNI API may allow a service consumer to obtain Radio Network Information Service (RNIS), where the service consumers (MEC applications and MEC platforms) may communicate with the RNIS over the RNI API to obtain contextual information from a corresponding radio access network).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a wireless local area network (WLAN) information service as taught by Sabella et al. with the system of Lundqvist et al. in order to support query and subscription based mechanisms (Sabella et al., [0064]).

Regarding claim 36, Lundqvist et al. - Sabella et al. disclose receiving from the WLAN information service, a message indicating that the measurement configuration information is successfully received by the WLAN information service Lundqvist et al., [0152] the processor checks that the scheduler and/or sending device is authorized to subscribe to the predictive information and responds with a message indicating a positive or negative response, and also indicating details about the predicted information it can provide).

Regarding claim 37, Lundqvist et al. - Sabella et al. disclose transmitting to the WLAN information service, a request for access point (AP) information (APinfo) (Lundqvist et al., [0152] the processor of the network/RNIS device can further be configured to receive the subscription request associated with the data flow, including a flow identification information/flow ID); and 
receiving, by the service consumer from the WLAN information service, the APinfo, in response to the request (Lundqvist et al., [0143] the network/RNIS device is configured to send the predicted congestion level Cpred and the predicted radio channel quality Qpred to the at least one scheduler/MEC server in a network information message SNI; in relation to [0153] the processor of the network/RNIS device is further configured to also send out an information request to the network nodes that can provide relevant channel and congestion information).

Regarding claim 38, Lundqvist et al. - Sabella et al. disclose the APinfo comprises a time stamp (Lundqvist et al., [0148] the network information message SNI may also include timing information [time stamp] that indicates the start of the prediction time periods for each data flow) and an information element indicating a channel load (Sabella et al., [0089] the backhaul link conditions may include network performance information related to network traffic measurements, measurements of the amount and type of traffic flowing through or across one or more network nodes, performance measurements may include information/data related to bandwidth, throughput or data rate, latency, jitter, error rate, a number of active UEs and/or user sessions, packet delay, call and/or connection drops, loss rate, data volume measurements, round trip times (RTTs) and/or round-trip delay times (RTDs), etc. and fronthaul link conditions may include traffic and performance measurements,  channel state information (CSI), channel or network access information, a number of radio resource control (RRC) connection/setup/reconfiguration attempts).  The motivation is the same as in claim 35.

Regarding claim 39, Lundqvist et al. - Sabella et al. disclose the APinfo comprises channel information (Sabella et al., [0089] fronthaul link conditions may include traffic and performance measurements,  channel state information (CSI), channel or network access information, a number of radio resource control (RRC) connection/setup/reconfiguration attempts).  The motivation is the same as in claim 35.

Regarding claim 40, Lundqvist et al. - Sabella et al. disclose the APinfo comprises physical layer information (Sabella et al., [0089] fronthaul link conditions may include information/data related to signal power measurements (e.g., reference signal received power (RSRP), received signal strength indicator (RSSI), etc.), signal quality measurements (e.g., reference signal received quality (RSRQ), energy per bit to noise power spectral density ratio (E.sub.b/N.sub.0), signal-to-noise ratio (SNR), signal-to-interference-plus-noise ratio (SINR), etc.).  The motivation is the same as in claim 35.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416           

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416